Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 5-8, 21-22 are pending in this application, which is a DIV of Serial Number 15/923432, now abandoned.
	The preliminary amendment dated 02/15/2021 amending claim 1; canceling claims 2-4, 9-20; and adding new claims 21-22 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

The disclosure is objected to because of the following informalities listed below.  
Appropriate correction is required.
	In 0001, the lineage should be updated to reflect abandonment of the parent application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 1, from which claims 5-8, 21-22 depend, the term “with” is confusing as to whether it is referring to the method or the turbine blade.  It is not clear whether the array of aluminized internal passageway is used for the coating or comes with the turbine blade.  Clarification and appropriate amendments, if necessary, are requested.
	In claim 1 line 4, the phrase “aluminizing the array of internal passageways” is confusing as to whether one is aluminizing aluminized passageways as stated in line 2.  Clarification is requested.
	In claim 1 line 10, the term “formerly beta-NiAl” is deemed vague and confusing as to where the NiAl is coming from and/or what it is referring to.
	In claim 6 line 3, the term “the component” lacks antecedent basis.
	In claim 8 line 2, the phrase “atop a bond coat” lacks antecedent basis and/or is confusing as to what it is referring to.
	In claim 8 line 2, the term “the component” lacks antecedent basis.
In claim 21 line 2, the phrase “gas path surfaces” lacks antecedent basis and/or is confusing as to what it is referring to.
	In claim 22 line 2, the term “the chromium-enriched diffusion coating” lacks antecedent basis.
	In claim 22 lines 2-3, the phrase “approximately 0.00039-0.0019 inches (0.39 – 1.97 mil; 10-50 microns)” is deemed confusing as to which set of units should be used.  In addition, the use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. 

Allowable Subject Matter
Claims 1, 5-8, 21-22 are allowed.

It is well known to deposit a vapor phase coating comprising chromizing or aluminizing on the internal surface of a hollow article such as a gas turbine engine component as noted in Atwal et al. (9,476,119).  It is also well known to use chromizing and/or aluminizing in coating a gas turbine component as noted in Ravi et al. (2016/0304993) and to use both chromizing and aluminizing in CN 111575646.
	With respect to conversion, it is well known to use chromizing prior to aluminizing pack cementation process to convert to beta-NiAl phase as noted in Bagnoli et al. (2009/0020216).  However, the prior art references fail to teach or suggest converting beta-NiAl to Cr-rich gamma-Ni solid solution or gamma+alpha-Cr.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        12/06/2022